Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 10/20/21, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
3.	Claims 1-25 are pending in the application.
Allowable Subject Matter
4.	Claims 1-25 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “the first end portion being bent with respect to the longitudinal axis starting from a bending point and ending with the contact tip; and the second end portion being bent with respect to the longitudinal axis starting from a further bending point and ending with the further contact end, wherein the support ring and the support are mounted in pressing contact with the PCB board and the further contact ends of the second end portions of the contact probes abut in a pressing contact onto the contact pads of the PCB board” in combination with other limitations of the claim.
7.	Claims 2-17 are also allowed as they further limit claim 1.
8.	 Regarding claim 18, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “the first end portion being bent with respect to the longitudinal axis starting from a bending point and ending with a contact tip of the cantilever contact probe 
9.	Claims 19-25 are also allowed as they further limit claim 18.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NEEL D SHAH/Primary Examiner, Art Unit 2868